DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 06/01/2022. Claims 1-16 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Amendments to the claims by the Applicant have been considered and addressed below. 
With respect to the 35 USC § 101, 102, and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Claim Rejections - 35 U.S.C. § 101:
Arguments: 
Response to Rejections under 35 U.S.C. 101 
Claims 1-8 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically the Office Action alleges that the limitations of "receiving..." "framing...", "obtaining...", "extracting...", "providing... ", as drafted, covers human organizing of activities. 
[1] Applicants respectfully reminds the Patent Office that especially "extracting" has a very specific meaning in the context of machine learning', and the claims should be interpreted in light of the specification, which gives several examples of machine learning, which is automated, and a human simply cannot perform. 
For example, paragraph 0002 of the original specification mentions that the extraction is "automatic", i.e. performed by the computer without human involvement ("The present disclosure generally relates to automatically extracting values associated with keywords by associating meaning to the keywords."). 
Paragraph 0012 also unambiguously says that the "extraction problem" is transformed into a question-answering problem automatically by the machine. 
[0012] The disclosed automatic extraction method captures the meaning and context of the desired keywords by transforming the extraction problem into a question answering problem together with capturing the context to narrow down the answer to a unique value for a given keyword. A trained model on an existing corpus of text is used to get a value as an answer to the question phrased using the keyword. When the answer is ambiguous, a context model that uses conditional random field (CRF) is used to provide a most likely value. 

[2] At least given these explicit support in the specification, the claim cannot be interpreted by a person skilled in the art to be directed to an abstract idea which is not integrated into a practical application. The practical application is automatically extracting values associated with keywords in order to automate workflow, without human intervention. 
[3] On Page 3 the Office Action mentions that only general purpose computer or computing device is used to practice the elements of the claim. However, persons skilled in the art would readily understand that computer executes programs that has specific modules running in specific processing devices to perform specific tasks. For example paragraphs 0027 and 0028 quoted below recites training module 230 and extractor module 320. 
[0027] Figure 2 illustrates the methodology 200 for training the CRF model (e.g. model 170) from the desired answers. The training data (block 210) fed to the training module 230 comprises representative samples that include desired keywords as they appear in natural language text. 
[0028] Figure 3 is an illustration of the keyword value extraction phase 300 described in some embodiments of the present disclosure. The desired keyword and the natural language text (310, an example of which is shown in block 315)) in which the value for that keyword is desired is the input to the extractor module 320. 

[4] At least based on the specific support in the specification and the reasons stated above, the applicant respectfully submits that claims 1 and 16, as amended, are directed to patentable subject matter and requests that the rejections of the claims 1 and 16, and of all claims dependent therefrom, under 35 U.S.C. 101 be withdrawn.  

1 Please see article: "Feature Extraction for machine learning and deep learning" 
The article recites: 
Feature extraction refers to the process of transforming raw data into numerical features that can be processed while preserving the information in the original data set. It yields better results than applying machine learning directly to the raw data. 
Feature extraction can be accomplished manually or automatically: 
. Manual feature extraction requires identifying and describing the features that are relevant for a given problem and implementing a way to extract those features. In many situations, having a good understanding of the background or domain can help make informed decisions as to which features could be useful. Over decades of research, engineers and scientists have developed feature extraction methods for images, signals, and text. An example of a simple feature is the mean of a window in a signal. 
. Automated feature extraction uses specialized algorithms or deep networks to extract features automatically from signals or images without the need for human intervention. This technique can be very useful when you want to move quickly from raw data to developing machine learning algorithms. Wavelet scattering is an example of automated feature extraction. 
With the ascent of deep learning, feature extraction has been largely replaced by the first layers of deep networks - but mostly for image data. For signal and time- series applications, feature extraction remains the first challenge that requires significant expertise before one can build effective predictive models.

Examiner response to Arguments:
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive. 


[Arguments (as labeled above):]
[1]: Applicant notes that “"extracting" has a very specific meaning in the context of machine learning', and the claims should be interpreted in light of the specification.” 
However, the examiner respectfully disagrees. The Examiner notes that claims have been examined following the Manual of Patent Examining Procedure (MPEP) - Latest Revision June 2020. Therefore, all references herein will be directed to the MPEP. Please see detailed analysis below (Prong One) for more details on how the Examiner understands the features/aspects of the as drafted claimed invention can be performed by a human with a pen and paper.
Also, the Examiner notes that the Applicant’s assertions of “extracting” having “a very specific meaning in the context of machine learning,” although valid, are not claimed, and hence respectfully disagrees. In fact, the “extracting” as drafted in independent claim 1, is interpreted as extracting and/or associating answers with received data (i.e., text/keywords) by a human (by pen and paper).
[2]: Applicant notes that “the claim cannot be interpreted by a person skilled in the art to be directed to an abstract idea which is not integrated into a practical application. The practical application is automatically extracting values associated with keywords in order to automate workflow, without human intervention.”
The Examiner respectfully disagrees with the arguments above. Please see detailed analysis below (Prong Two) for more details on how the Examiner understands the independent claims do not recite additional elements that integrate the judicial exception into a practical application. Hence, not qualifying as patent eligible subject matter under 35 U.S.C. § 101.

Please refer to MPEP 2106.04(1): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong One. 
“Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."”
“An example of a claim that recites a judicial exception is "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the principle that force equals mass times acceleration (F=ma) and therefore recites a law of nature exception. Because F=ma represents a mathematical formula, the claim could alternatively be considered as reciting an abstract idea. Because this claim recites a judicial exception, it requires further analysis in Prong Two in order to answer the Step 2A inquiry. An example of a claim that merely involves, or is based on, an exception is a claim to "A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite these natural principles and therefore is not directed to a judicial exception (Step 2A: NO). Thus, the claim is eligible at Pathway B without further analysis.”

From this analysis, in Step 2A, Prong One, the Examiner has evaluated the independent claims accordingly and determined that the amended independent claims as drafted indeed describe a judicial exception (i.e., an abstract idea), which represent a mental process (which can be performed by a human with pen and paper). 
More specifically, similar to what was discussed in the Non-Final Rejection mailed on 02/03/2022: 
The limitations of “receiving…”, “framing…”, “obtaining…”, “extracting…”, “providing”, as drafted covers a human organizing of activities. More specifically, a human based on data (such as, text/keywords) being received, associating said text/keywords to form question(s), obtaining answers to the questions from a model (pre-established relationships known to someone and application thereof), extracting and/or associating said answers with the received data (i.e., text/keywords), and providing said questions (i.e., keywords) and answers (i.e., corresponding values) together, as pairs.
[3]: Applicant notes that “persons skilled in the art would readily understand that computer executes programs that has specific modules running in specific processing devices to perform specific tasks.”
The Examiner respectfully disagrees with the arguments above. Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process, and MPEP 2106.06(b): Clear Improvement to a Technology or to Computer Functionality.  

Please refer to MPEP 2106.04(2): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong Two. 
“Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). For more information on how to evaluate whether a judicial exception is integrated into a practical application, see MPEP § 2106.04(d)(2).”

From this analysis, in Step 2A, Prong Two, the Examiner has evaluated the independent claims accordingly and determined that the amended independent claims as drafted that the claims as a whole do not include additional elements that integrate the exception into a practical application of that exception. (i.e., an abstract idea). As discussed in the Non-Final Rejection mailed on 02/03/2022: 
This judicial exception is not integrated into a practical application because for example, in the amended independent claims 1 and 15 “an extractor module” and in [0037] of the as filed specification, “The machine can be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, a switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine,” a general-purpose computer or computing device is described and mainly used as an application thereof. 
Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.

Finally, please refer to MPEP 2106.05(A): Relevant Considerations For Evaluating Whether Additional Elements Amount To An Inventive Concept
“Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));”

From this analysis, in Step 2B, the Examiner has evaluated the independent claims accordingly and determined that the independent claims as drafted have limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. Similar to what was discussed in the Non-Final Rejection mailed on 02/03/2022: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
[4]: Applicant notes that “the applicant respectfully submits that claims 1 and 16, as amended, are directed to patentable subject matter and requests that the rejections of the claims 1 and 16, and of all claims dependent therefrom, under 35 U.S.C. 101 be withdrawn.” 
However, the Examiner respectfully disagrees with the arguments above. Please refer to analysis above.

Claim Rejections - 35 U.S.C. § 102:
Arguments: 
Claims 1-2, 4-5, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett. 
[1] Applicant respectfully submits that claims 1, 15 and 16 are patentable over the cited reference because Bennett does not disclose all of the features of the claims. 
Claim 1, as amended, recites: 
A computer-implemented method for automatically recognizing a sequence of words appearing in natural language text as keywords and corresponding values, the method comprising: 
receiving a plurality of keywords as input; 
framing one or more questions from the plurality of keywords, wherein the one or more questions are computer-generated; 
obtaining one or more answers to the one or more questions from a trained model for natural language processing; 
extracting, by an extraction module in a processing device in the computer, the one or more answers as corresponding values to be associated with the plurality of keywords received as input, wherein the one or more answers are already present in the natural language text; and 
providing the plurality of keywords and the corresponding values as output in a form of key-value pair. 
(Emphasis added.) 

[2] Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claims, arranged as in the claim. Applicant respectfully submits that Bennett fails to disclose at least the bolded features. 
Bennett is directed to a real-time speech recognition system using a linguistic processing capability for recognizing a spoken query by the user. (Bennett, Abstract.) (Emphasis added). The input to Bennett's system is audio signal via a microphone. (Col. 7, 10). The words and phrases ascertained from a speech recognition system is further identifies as grammatical units using a NLE module to answer questions (col. 7, 35). Further, Bennett teaches a method to provide answers to users' spoken utterances of a question. The speech utterance when spoken as a question is converted to text using a speech recognition system and the words so obtained are converted to a SQL query to be executed against a stored answers in a database (col. 7, 60). There are many fundamental differences between teachings of Bennett and the claimed invention. 
In contrast to Bennett, claims 1, 15 and 16 include the feature of "framing one or more questions from the plurality of keywords, wherein the one or more questions are computer-generated." The source of the input in the claim is natural language text instead of spoken words as in Bennett. The questions are formed by the computer system, not a human being as exemplified in the teachings of Bennett. The questions are formed by using the text present in the input natural language text and the answers are obtained from within the same natural language text, if present. In contrast, the teachings of Bennett require a stored set of answers (col 8, 5) to be retrieved for a given question that is formed by converting spoken utterance of an explicit question which is then converted to a SQL query to obtain an answer from a stored answer database. 
It is important to recognize that the claim recites key value association between two sets of words present in the same text, i.e. questions formed from the natural language text and answers found in the same natural language text. Bennet does not teach the step of association between two groups of words present in the same source of information. Rather, Bennet relies on two distinct sources: question formed by human input and answers retrieved from a database. Therefore, Bennett fails to teach "the one or more answers as corresponding values to be associated with the plurality of keywords received as input, wherein the one or more answers are already present in the natural language text," as claimed. 
[3] For at least the reasons stated above, Bennett fails to disclose all of the features of claims 1, 15 and 16. Therefore, applicant respectfully submits that claims 1, 15 and 16 are patentable over the cited reference. 
[4] Given that claims 2 and 4-5 directly or indirectly depend from at least one of the above independent claims, at least for reasons similar to those discussed above, it is respectfully submitted that these dependent claims are patentable over the cited reference. Accordingly, applicant respectfully requests that the rejection of claims 1-2, 4-5 and 15- 16 under 35 U.S.C. § 102(a)(1) be withdrawn.


Examiner response to Arguments:
[Arguments (as labeled above):]
[1]-[2]: Applicant notes that “that claims 1, 15 and 16 are patentable over the cited reference because Bennett does not disclose all of the features of the claims” and that “Bennett fails to disclose at least the bolded features.”
A computer-implemented method for automatically recognizing a sequence of words appearing in natural language text as keywords and corresponding values, the method comprising: 
receiving a plurality of keywords as input; 
framing one or more questions from the plurality of keywords, wherein the one or more questions are computer-generated; 
obtaining one or more answers to the one or more questions from a trained model for natural language processing; 
extracting, by an extraction module in a processing device in the computer, the one or more answers as corresponding values to be associated with the plurality of keywords received as input, wherein the one or more answers are already present in the natural language text; and 
providing the plurality of keywords and the corresponding values as output in a form of key-value pair. 
(Emphasis added.) 

The Examiner respectfully disagrees. The amended independent claims as drafted, specifically the bolded features (by the Applicant), under the broadest reasonable interpretation, is still disclosed by Bennett. For example, the “automatic” recognition is interpreted to be recognition with little or no direct human control [i.e., by a computing architecture such as in Bennett et. al.].

Also, the Examiner notes that the assertion of “wherein the one or more questions are computer-generated;” happens after the keywords are inputted [i.e., user’s query recognized; which is fully decoded into text; see abstract and citation below]. Hence, the user’s query decoded into text is still support for computer-generated of questions [i.e., user’s query].
Col. 34, lines 56-66: By "recognized" in this context it is meant that the user's query is converted into a text string of distinct native language words through the HMM technique discussed earlier.

Now, regarding the last bolded assertion of “wherein the one or more answers are already present in the natural language text,” the Examiner agrees that Bennett does not disclose it. Therefore, the Applicant’s arguments, with respect to the rejections of independent claims 1, 15, and 16 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of  Monti; Emilio Fabio E. et al. (US 11055355 B1).
see Col. 28; lines 28-36: (131) In other examples, answers may be obtained in other ways from a knowledge base [i.e., associated with a template obtained from natural language query; e.g., text]. For example, a knowledge base may be queried using a template representative of a query and identifying portions of the knowledge database that either exactly match the template or that match the template to a certain statistical degree. The template may be obtained from natural language (such as natural language representative of the query [i.e., natural language text]) using NLP techniques that would be familiar to the skilled person.…

[3]-[4]: Please refer to new grounds of rejection based on the amended independent claims in updated rejection below. Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
Claim 3 stands rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Bennett in view Kim. Claim 3 depends from and includes the features of claim 1. 
[1] As discussed above, Bennett fails to teach or suggest all of the features of the claims. Kim fails to cure these deficiencies. Therefore, applicant respectfully submits that claim 3 is patentable over the cited references. Accordingly, applicant requests that the rejection of claim 3 under 35 U.S.C. § 103(a) be withdrawn. 
Claim 6 stands rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Bennett in view of Ryuichiro. Claim 6 depends from and includes the features of claim 1. 
[2] As discussed above, Bennett fails to teach or suggest all of the features of the claims. Ryuichiro fails to cure these deficiencies. Therefore, applicant respectfully submits that claim 6 is patentable over the cited references. Accordingly, applicant requests that the rejection of claim 6 under 35 U.S.C. § 103(a) be withdrawn. 
Claim 7 stands rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Bennett and Ryuichiro and further in view of Lee. Claim 7 depends from and includes the features of claim 1. 
[3] As discussed above, the combination of Bennett and Ryuichiro fails to teach or suggest all of the features of the claims. Lee fails to cure these deficiencies. Therefore, applicant respectfully submits that claim 7 is patentable over the cited references. Accordingly, applicant requests that the rejection of claim 7 under 35 U.S.C. § 103(a) be withdrawn. 
[4] Claims 8 and 12-14 stand rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Bennett, Ryuichiro and Lee and further in view of Wakchaure. Claims 8 and 12-14 depend from and include the features of claim 1. As discussed above, the combination of Bennett, Ryuichiro and Lee fails to teach or suggest all of the features of the claims. Wakchaure fails to cure these deficiencies. Therefore, applicant respectfully submits that claims 8 and 12-14 are patentable over the cited references. Accordingly, applicant requests that the rejection of claims 8 and 12-14 under 35 U.S.C. § 103(a) be withdrawn. 
[5] Claims 9-10 stand rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Bennett in view of George He. Claims 9-10 depend from and include the features of claim 1. As discussed above, Bennett fails to teach or suggest all of the features of the claims. George He fails to cure these deficiencies. Therefore, applicant respectfully submits that claims 9-10 are patentable over the cited references. Accordingly, applicant requests that the rejection of claims 9-10 under 35 U.S.C. § 103(a) be withdrawn. 
[6] Claim 11 stands rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Bennett and George He and further in view of Chakraborty. Claim 11 depends from and includes the features of claim 1. As discussed above, the combination of Bennett and George He fails to teach or suggest all of the features of the claims. Chakraborty fails to cure these deficiencies. Therefore, applicant respectfully submits that claim 11 is patentable over the cited references. Accordingly, applicant requests that the rejection of claim 11 under 35 U.S.C. § 103(a) be withdrawn.
[7] It is respectfully submitted that in view of the amendments and remarks set forth herein, the rejections and objections have been overcome.


Examiner response to Arguments:
Applicant's arguments have been considered but are not persuasive. 

[Arguments (as labeled above):]
[1]-[7]: Please refer to new grounds of rejection based on the amended independent claims in updated rejection below. Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 15, and 16 recite: receiving a plurality of keywords as input; framing one or more questions from the plurality of keywords; obtaining one or more answers to the one or more questions from a trained model for natural language processing; extracting the one or more answers as corresponding values to be associated with the plurality of keywords received as input; and providing the plurality of keywords and the corresponding values as output in a form of key-value pair. 
The limitations of “receiving…”, “framing…”, “obtaining…”, “extracting…”, “providing”, as drafted covers a human organizing of activities. More specifically, a human based on data (such as, text/keywords) being received, associating said text/keywords to form question(s), obtaining answers to the questions from a model (pre-established relationships known to someone and application thereof), extracting and/or associating said answers with the received data (i.e., text/keywords), and providing said questions (i.e., keywords) and answers (i.e., corresponding values) together, as pairs.
This judicial exception is not integrated into a practical application because for example, in [0037] of the as filed specification, “The machine can be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, a switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claim 2-3 recite wherein the output in the form of key-value pair is provided as a tuple; wherein a desired text is devoid of any of the plurality of keywords in the natural language text, and an associated text to be extracted is understood from form and context of the desired text. These relate to an action, which read on a human creating a list of the key-value pairs (i.e., questions and answers); determining if two texts are comprised of a plurality of keywords are different and categorizing them considering form and context. No additional limitations are present. 	
Claim 4-8 recites where an answer returned from the trained model for natural language processing is determined to be unique; where an answer returned from trained model for natural language processing is determined to have multiple values; determining that the output contains ambiguous answers, filtering the output to obtain a unique value using a trained conditional random field (CRF) model; recites providing the answers as a string, wherein the string is encoded as a sentence embedding; using the trained CRF model to tag a word as a keyword; extracting a prefix or a suffix of the keyword as a corresponding value; and providing the keyword and the corresponding value as a tuple as final output. These claims relate to an operation and an action, which operation reads on a human performing known pre-established relationships and application thereof (models and filtering) and action reads on a human determining the uniqueness of the value of an answer, if there are multiple values for the answer, if there is an ambiguous answer or providing an answer in the form of a sentence; categorizing a word, considering identifying prefix or suffix in the input keywords and outputting these values as a list. No additional limitations are present. 	
Claims 12-14 recites wherein the CRF model is trained on sentence embedding; wherein the CRF model is trained on word embedding; where the CRF model is trained on possible word sequences that include a desired keyword. This claim relates to an operation and an action, which reads on a human  performing known pre-established relationships and application thereof (models) using a list of words (i.e., sentence embedding), a list of characters (i.e., word embedding) or a list of words that include desired word(s). No additional limitations are present. 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, and 15-16 are rejected under 35 U.S.C. 103 as being anticipated by Bennett; Ian M. et al. (US 6633846 B1; hereinafter referred to as Bennett et al.) further in view of Monti; Emilio Fabio et al. (US 11055355 B1; hereinafter referred to as Monti et al.).
As to independent claim 1, Bennett et al. teaches a method comprising:
A computer-implemented method for automatically  recognizing a sequence of words appearing in natural language text as keywords and corresponding values (see Col. 6, lines 1-11 and Col. 7, lines 1-55: “A primary object of the present invention is to provide a word and phrase recognition system […]. A further object of the present invention is to provide a speech recognition system that efficiently integrates a distributed word recognition system with a natural language processing system, so that both individual words and entire speech utterances can be quickly and accurately recognized in any number of possible languages;” […] “This recognized speech is then converted to text at the server. After the user 's question is decoded by the speech recognition engine (SRE) located at the server, the question is converted to a structured query language (SQL) query. This query is then simultaneously presented to a software process within the server called DBProcess for preliminary processing and to a Natural Language Engine (NLE) module… […] The result of this search procedure is recordset of answers. This recordset contains stored questions that are similar linguistically to the user's question. Each of these stored questions has a paired answer stored…”. Here, it is interpreted that the method of recognizing words appearing the NL text is analogous to that in Bennett et al. where the speech recognized is converted to text/question before processing and the corresponding values are interpreted as analogous to the answers paired. Also, The amended independent claims as drafted, specifically the bolded features (by the Applicant), under the broadest reasonable interpretation, is still disclosed by Bennett. For example, the “automatic” recognition is interpreted to be recognition with little or no direct human control [i.e., by a computing architecture such as in Bennett et. al.].), the method comprising: 
receiving a plurality of keywords as input (see ¶ Col. 24, lines 56-65: “[…] the user's query is recognized at step 1101, so that the text of the query is simultaneously sent to Natural Language Engine 190 (FIG. 1) […]”);
framing one or more questions from the plurality of keywords, wherein the one or more questions are computer-generated (see Col. 28, lines 48-67 to Col. 29, lines 1-4: “… which query is used for retrieving the best suitable question stored in the database corresponding to the user's articulated query, (designated as Question here).”
Here, the assertion of “wherein the one or more questions are computer-generated;” happens after the keywords are inputted [i.e., user’s query recognized; which is fully decoded into text; see abstract and citation below]. Hence, the user’s query decoded into text is still support for computer-generated of questions [i.e., user’s query].);
obtaining one or more answers to the one or more questions from a trained model for natural language processing (see Col. 21, lines 57-67 to Col. 22, lines 1-20 and Col. 7 line 41 to Col. 8 line 7: “the Receive User Answer 243 routine receives an answer to the user's question in the form of text from the server …” “The entire recordset of returned stored answers is then returned to the NLE engine in the form of an array. Each stored question of the array is then linguistically processed sequentially one by one. This linguistic processing constitutes the second step of a 2-step algorithm to determine the single best answer to the user's question. This second step proceeds as follows: for each stored question that is returned in the recordset, a NP of the stored question is compared with the NP of the user's question. […] This DBProcess returns the answer which is stored in a file.” […] “These three operations which are the foundations for any modem linguistic processing schemes, are fully implemented in optimized algorithms for determining the single-best possible answer to the user's question. ” Here, it is interpreted that the answers related to the user's query recognized as text in Bennett et al. using linguistic processing with a 2-step algorithm are associated with the current application "trained model".); 
extracting, by an extractor module in a processing device in the computer, the one or more answers as corresponding values to be associated with the plurality of keywords received as input (see Col. 21, lines 57-67: “Referring to FIG. 3, the iterative query/answer process consists of two main sub-processes […] Receive User Answer  243 routine receives an answer to the user's question in the form of text [i.e., extractor module] from the server […]”); and 
providing the plurality of keywords and the corresponding values as output in a form of key-value pair. (see Col. 18, lines 7-11 and Col. 31, lines 24-37: “This database is used to store text, specifically the answer-question pairs are stored in full-text tables of the database.” […] “Take for example, the tables required to describe the structure the stored question/answer pairs required for a particular course. […] the search engine returns to the SQL Server the key values of the rows that match the search criteria.”).
However, Bennett et al. does not explicitly teach but Monti et al. teaches:
wherein the one or more answers are already present in the natural language text (see Col. 28; lines 28-36: (131) In other examples, answers may be obtained in other ways from a knowledge base [i.e., associated with a template obtained from natural language query; e.g., text]. For example, a knowledge base may be queried using a template representative of a query and identifying portions of the knowledge database that either exactly match the template or that match the template to a certain statistical degree. The template may be obtained from natural language (such as natural language representative of the query [i.e., natural language text]) using NLP techniques that would be familiar to the skilled person.…);
Bennett et al. and Monti et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. to incorporate the teachings of Monti et al. of wherein the one or more answers are already present in the natural language text which provides the benefit of improving the interaction between humans and a computer system for providing answers to queries, allowing such a computer system to more reliably return a satisfactory answer to queries(Col. 2, lines 33-41 of Monti et al.).

As to independent claim 15, Bennett et al. in combination with Monti et al. teaches the same limitations as in claim 1.
Bennet et al. further teaches a system comprising:
a memory (see Col. 16, lines 49-54: “In a typical stand-alone implementation of a speech recognition system, the entire SR engine runs on a single client. In other words, both the first and second partial processing phases above are executed by the same DSP (or microprocessor) running a ROM or software code routine at the client's computing machine.”); and
a processing device, operatively coupled to the memory, performing operations for recognizing a sequence of words appearing in natural language text as keywords and corresponding values (see Col. 16, lines 49-54: “In a typical stand-alone implementation of a speech recognition system, the entire SR engine runs on a single client. In other words, both the first and second partial processing phases above are executed by the same DSP (or microprocessor) running a ROM or software code routine at the client's computing machine.”).
As to independent claim 16, Bennett et al. in combination with Monti et al. teaches the same limitations as in claim 1.
Bennet et al. further teaches a non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations for recognizing a sequence of words appearing in natural language text as keywords and corresponding values (see Col. 16, lines 49-54 citation above: “…the same DSP (or microprocessor) running a ROM or software code routine at the client's computing machine.”).
Regarding claim 2, Bennett et al. in combination with Monti et al. teaches the same limitations as in claim 1.
Bennet et al. further teaches a method wherein the output in the form of key-value pair is provided as a tuple (see Col. 7, line 50 to Col. 7, line 59: “Each of these stored questions has a paired answer stored in a separate text file, whose path is stored in a table of the database. The entire recordset of returned stored answers is then returned to the NLE engine in the form of an array.” Here, a tuple is interpreted as an ordered list/sequence of elements (i.e., array).).
Regarding claim 4, Bennett et al. in combination with Monti et al. teaches the same limitations as in claim 1.
Bennet et al. further teaches a method where an answer returned from the trained model for natural language processing is determined to be unique (see Col. 21, line 57 to Col. 22, line20, Col. 7 line 41 to Col. 8 line 7 as in citation in claim 1 and Col. 18, lines 1-5: “[…] “determining the single-best possible answer to the user's question”. Here, the ‘single-best possible’ answer is interpreted as analogous to a ‘unique’ answer and as in claim 1, it is interpreted that the answers related to the user's query recognized as text in Bennett et al. using linguistic processing with a 2-step algorithm are associated with the current application "trained model".).
Regarding claim 5, Bennett et al. in combination with Monti et al. teaches the same limitations as in claim 1.
Bennet et al. further teaches a method where an answer returned from trained model for natural language processing is determined to have multiple values. (see Col. 21, line 57 to Col. 22, line20, Col. 7 line 41 to Col. 8 line 7 as in citation in claim 1: “The entire recordset of returned stored answers is then returned to the NLE engine in the form of an array.” Here, the ‘recordset’ of returned answers is interpreted as analogous to having multiple values answer and as in claim 1, it is interpreted that the answers related to the user's query recognized as text in Bennett et al. using linguistic processing with a 2-step algorithm are associated with the current application "trained model".).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett; Ian M. et al. (US 6633846 B1; hereinafter referred to as Bennett et al.) and further in view of  Monti; Emilio Fabio et al. (US 11055355 B1; hereinafter referred to as Monti et al.) as applied to claim 1 above, and further in view of Kim, Chung Tae (US 20050165613 A1; hereinafter referred to as Kim).
Regarding claim 3, Bennett et al. in combination with Monti et al. teach the limitations of claim 1 and Bennett et al. further teaches: 
an associated text to be extracted is understood from form and context of the desired text (see Col 29, lines 51-60 : “In other words, the context ( or environment) experienced by the user can be determined at any moment in time based at the selection made at the section level, so that only a limited subset of question-answer pairs 708 for example are appropriate for section 705.”).
However, Bennett et al. in combination with Monti et al. do not teach:
 wherein a desired text is devoid of any of the plurality of keywords in the natural language text, and 
Kim does teach:
wherein a desired text is devoid of any of the plurality of keywords in the natural language text (see [0060]: “Keywords are preferably stored in the keyword database 303 so that keywords having similar meanings or indicating the same thing can be associated with one another. For example, let us assume that `Jesus`, `the son of the God`, and `the Messiah` are designated as keywords of semantic units 1 through 3, respectively. Even though the semantic units 1 through 3 seemingly have different keywords, their keywords indicate the same thing, and thus when a user types in `Jesus` rather than `the son of the God` or `the Messiah`, the semantic units 1 through 3 corresponding to all the three keywords can be searched for as search results.” Here, the search results are interpreted as analogous to the answers (i.e., desired text).).
Bennett et al. in combination with Monti et al. and Kim are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. in combination with Monti et al. to incorporate the teachings of Kim of using a desired text devoid of any of the plurality of keywords in the natural language text which provides the benefit of quickly and precisely search for desired data (abstract of 20050165613 Kim).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett; Ian M. et al. (US 6633846 B1; hereinafter referred to as Bennett et al.) and further in view of  Monti; Emilio Fabio et al. (US 11055355 B1; hereinafter referred to as Monti et al.) as applied to claim 1 above, and further in view of Ryuichiro et al. (JP 2014085947 A; hereinafter referred to as Ryuichiro et al.).
Regarding claim 6, Bennett et al. in combination with Monti et al. teach the limitations of claim 1 
Bennett et al. further teaches the method further comprising: 
responsive to determining that the output contains ambiguous answers (see Col. 7, lines 55-61: “The entire recordset of returned stored answers is then returned to the NLE engine in the form of an array. Each stored question of the array is then linguistically processed sequentially one by one. This linguistic processing constitutes the second step of a 2-step algorithm to determine the single best answer to the user's question.” Here, the recordset of returned stored answers is interpreted as analogous to having ambiguous answers.). 
However,  Bennett et al. in combination with Monti et al.  do not explicitly teach wherein the method further comprises:
filtering the output to obtain a unique value using a trained conditional random field (CRF) model
Ryuichiro et al. does teach wherein the method further comprises:  
filtering the output to obtain a unique value using a trained conditional random field (CRF) model (see ¶43 of Description of Embodiments (¶1 of page 6): “The answer candidate extraction unit 14 extracts a unique expression corresponding to the answer type analyzed by the question analysis unit 11 from the document set searched by the document search unit 13 as an answer candidate. A general machine learning technique such as a support vector machine (SVM) or a conditional random field (CRF) can be used to extract the proper expression.”).
Bennett et al. in combination with Monti et al.  and Ryuichiro et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. in combination with Monti et al.  to incorporate the teachings of  Ryuichiro et al. of determining that the output contains ambiguous answers and filtering the output to obtain a unique value using a trained CRF model which provides the benefit of extracting a unique expression corresponding to the answer type from a retrieved document set (abstract of Ryuichiro et al.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett; Ian M. et al. (US 6633846 B1; hereinafter referred to as Bennett et al.) and further in view of  Monti; Emilio Fabio et al. (US 11055355 B1; hereinafter referred to as Monti et al.) and in combination with Ryuichiro et al. (JP 2014085947 A; hereinafter referred to as Ryuichiro et al.) as applied to claim 6 above, and further in view of Lee; Taesung et al. (US 20180336183 A1; hereinafter referred to as Lee et al.).
Regarding claim 7, Bennett et al. in combination with Monti et al. and Ryuichiro et al. teach the limitations of claim 6 above.
However,  Bennett et al. in combination with Monti et al. and Ryuichiro et al. do not explicitly teach wherein the method further comprises:
providing the answers as a string, 
wherein the string is encoded as a sentence embedding.
Lee et al. does teach wherein the method further comprises:  
providing the answers as a string ((see ¶ [101]: “For example, the numerical representations (vectors) in the embedded natural language content may be used in diverse NLP applications including Question and Answer (QA) systems, such as by finding a mapping from question vector to answer vector, semantically similar sentence mining (using vector similarity), and the like.), and
wherein the string is encoded as a sentence embedding  ((see ¶ [116] citation as in limitation above: “Note that the goal is not to generate (exact) sentences, but to learn their vector representations (sentence embedding).”).
Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. in combination with Monti et al. and Ryuichiro et al. to incorporate the teachings of Lee et al. of providing the answers as a vector (or string) and encode them as sentence embedding  which provides the benefit of being able to use any machine learning tools that process such a numerical representation may be utilized with the mechanisms of the illustrative embodiments ([101] of Summary of Lee et al.).
Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett; Ian M. et al. (US 6633846 B1; hereinafter referred to as Bennett et al.) and further in view of  Monti; Emilio Fabio et al. (US 11055355 B1; hereinafter referred to as Monti et al.) and in combination with Ryuichiro et al. (JP 2014085947 A; hereinafter referred to as Ryuichiro et al.) and Lee; Taesung et al. (US 20180336183 A1; hereinafter referred to as Lee et al.) as applied to claim 6 above, and further in view of M. Wakchaure et al., "A Scheme of Answer Selection In Community Question Answering Using Machine Learning Techniques," 2019 International Conference on Intelligent Computing and Control Systems (ICCS), 2019, pp. 879-883, doi: 10.1109/ICCS45141.2019.9065834 (hereinafter referred to as Wakchaure et al.).
Regarding claim 8, Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al. teach all of the limitations as in claim 7, above. 
Bennett et al. further teaches: 
extracting a prefix or a suffix of the keyword as a corresponding value (see Col. 19, lines 14-19: “Specifically, this predicate is used to search for: A word or phrase. The prefix of a word or phrase.”); and 
providing the keyword and the corresponding value as a tuple as final output (see Col. 7, line 50 to Col. 7, line 59: “Each of these stored questions has a paired answer stored in a separate text file, whose path is stored in a table of the database. The entire recordset of returned stored answers is then returned to the NLE engine in the form of an array.” Here, a tuple is interpreted as an ordered list/sequence of elements (i.e., array) while the keyword and the corresponding values are interpreted as the question and answer, respectively.).
However, Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al. do not explicitly teach wherein the method further comprises:  
using the trained CRF model to tag a word as a keyword.
Wakchaure et al. does teach wherein the method further comprises:  
using the trained CRF model to tag a word as a keyword (see ¶6 of 3. CRF layer section: “CRF is used for labeling or parsing the data in NLP.” Here, it is interpreted that the data in the NLP (input questions to the Question answering system of Wakchaure) are associated with the words being tagged.)
Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al. and  Wakchaure et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al.  to incorporate the teachings of  Wakchaure et al. of using the trained CRF model to tag words which provides the same benefit of learning the decided information for a proper answer (III Methodology Paragraph of Wakchaure et al.).
Regarding claim 12, Bennett et al. in combination with Monti et al. and Ryuichiro et al. teach all of the limitations as in claim 6, above. 
However, Bennett et al. in combination with Monti et al. and Ryuichiro et al. do not explicitly teach wherein the CRF model is trained on sentence embedding.
 Wakchaure et al. does teach wherein the CRF model is trained on sentence embedding. (see ¶ A. Convolution Neural Network: “It compresses the sentence into a fixed length vector. This is the main work of this encoder. Dataset contains many questions and answers. Question and answer are input sentences”). 
Bennett et al. in combination with Ryuichiro et al. and Lee et al. and  Wakchaure et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. in combination with Ryuichiro et al. and Lee et al.  to incorporate the teachings of  Wakchaure et al. of using a CRF model is trained on sentence embedding which provides the same benefit mentioned in claims 8 above (III Methodology Paragraph of Wakchaure et al.). 
Regarding claim 13,  Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al.  teach all of the limitations as in claim 6, above. 
However, Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al. do not explicitly teach wherein the CRF model is trained on word embedding.
 Wakchaure et al. does teach wherein the CRF model is trained on word embedding (see ¶1 of III. Methodology: “An attentive deep neural network consists of three components to learn the deterministic information for select the answer. These components are Convolution Neural Network (CNN), Long Short Term Memory (LSTM) and Conditional Random Field (CRF). These components are learning the decided information to select proper answer. CNN and LSTM components act as encoder and CRF is used for predicting the final output in the system. CNN layer has an input layer, an output layer and many hidden layers. It consists of Word Embedding, Convolution, Max Pooling and fully connected operation which is used for extracting the features of words/sentence and it compresses the sentence into a fixed length vector. […] Using LSTM and CRF the model is enabled for finding right answer from multiple answers.” Here, it is interpreted that the CRF is learning based on the outputs of the CNN and LSTM which is interpreted as analogous to the trained CRF on word embedding.).
Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al. and  Wakchaure et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al.  to incorporate the teachings of  Wakchaure et al. of using the trained CRF model to tag words which provides the same benefit mentioned in claims 8 above (III Methodology Paragraph of Wakchaure et al.). 
Regarding claim 14, Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al. teach all of the limitations as in claim 6, above. 
However, Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al. do not explicitly teach where the CRF model is trained on possible word sequences that include a desired keyword.
 Wakchaure et al. does teach where the CRF model is trained on possible word sequences that include a desired keyword (see ¶1 of III. Methodology and ¶ B. Implementation section of IV. Experiment: “An attentive deep neural network consists of three components to learn the deterministic information for select the answer. These components are Convolution Neural Network (CNN), Long Short Term Memory (LSTM) and Conditional Random Field (CRF). These components are learning the decided information to select proper answer. […] Using LSTM and CRF the model is enabled for finding right answer from multiple answers […] We preprocessed the data by using different operations like Tokenization, Stemming and Removal of stop words.” Here, it is interpreted that the preprocessing of the data (i.e., word sequence) contain only desired keyword after the removal of words (such as, stopwords). ).
Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al. and  Wakchaure et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. in combination with Monti et al. and Ryuichiro et al. and Lee et al.  to incorporate the teachings of  Wakchaure et al. of using the trained CRF model to tag words which provides the same benefit mentioned in claims 8 above (III Methodology Paragraph of Wakchaure et al.). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett; Ian M. et al. (US 6633846 B1; hereinafter referred to as Bennett et al.) and further in view of  Monti; Emilio Fabio et al. (US 11055355 B1; hereinafter referred to as Monti et al.)  as applied to claim 1 above, and further in view of  George He (George He "Multi-Task Deep Neural Networks for Generalized Text Understanding", last modified date: 03/28/2019, URL: https://web.stanford.edu/class/archive/cs/cs224n/cs224n.1194/reports/default/15734641.pdf; hereinafter referred to as George He).
Regarding claim 9, Bennett et al. in combination with Monti et al. teach all of the limitations as in claim 1, above. 
However, Bennett et al. in combination with Monti et al. do not explicitly teach wherein the trained model for natural language processing is based on a deep neural network that learns from word sequences.
George He does teach wherein the trained model for natural language processing is based on a deep neural network that learns from word sequences (see ¶ 2 of Introduction: “MtDNN architecture is applied on top of BERT, which is based on a multi-layer bidirectional Transformer [2]. BERT is trained on plain text for masked word prediction and next sentence prediction tasks, and has generally been applied to
specific natural language understanding tasks by fine-tuning a final output layer for each task after initiating weights in the pre-trained BERT layers.” Here, it is interpreted that the deep neural network (implemented along with BERT) is learn from plain text (sequence word(s)).).
Bennett et al. in combination with Monti et al. and George He are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. in combination with Monti et al. to incorporate the teachings of George He of using and model for natural language processing is based on a deep neural network that learns from words which provides the benefit of learning using shared representation layers, more generalized, and better contextualized language models (¶ 6 of Introduction of George He ).
Regarding claim 10, Bennett et al. in combination with Monti et al. teach all of the limitations as in claim 9, above. 
However, Bennett et al. in combination with Monti et al. do not explicitly teach wherein the deep neural network is based on a Bidirectional Encoder Representations from Transformers (BERT) model.
George He does teach wherein the deep neural network is based on a Bidirectional Encoder Representations from Transformers (BERT) model (see abstract): “In this paper, we present a Multi-Task Deep Neural Network trained across different natural language understanding tasks for learning a common representation […] We utilize a baseline pre-trained bidirectional transformer language model (BERT)[4], and demonstrate improvements in the SQuAD 2.0 question answering challenge through incorporating a more generalized model that is able to train across different text understanding tasks”).
Bennett et al. in combination with Monti et al. and George He are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al.  in combination with Monti et al. to incorporate the teachings of George He of using a deep neural network based on Bidirectional Encoder Representations from Transformers (BERT) which provides the same benefit as in claim 9 (¶ 6 of Introduction of George He ).
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett; Ian M. et al. (US 6633846 B1; hereinafter referred to as Bennett et al.) and further in view of  Monti; Emilio Fabio et al. (US 11055355 B1; hereinafter referred to as Monti et al.)  and in combination with  George He (George He "Multi-Task Deep Neural Networks for Generalized Text Understanding", last modified date: 03/28/2019, URL: https://web.stanford.edu/class/archive/cs/cs224n/cs224n.1194/reports/default/15734641.pdf; hereinafter referred to as George He) as in claim 9 above, and further in view of Chakraborty et al. (Chakraborty, Nilesh, et al. "Introduction to neural network based approaches for question answering over knowledge graphs." arXiv preprint arXiv:1907.09361 (2019). ; hereinafter referred to as Chakraborty et al.).
Regarding claim 11, Bennett et al. in combination with Monti et al. and George He teaches all of the limitations as in claim 9, above. 
However, Bennett et al. in combination with Monti et al. and George He does not explicitly teach wherein the deep neural network model is a sequence-to-sequence model.
Chakraborty et al. does teach wherein the deep neural network model is a sequence-to-sequence model (see ¶1 of 4.3 Translation based KGQA and ¶1 of 4.3.1 Translation Models sections: “Semantic parsing in this setup is modelled as a translation problem, where we need to translate a NLQ q into a formal query f that can be expected to return the intended answer when executed over the source KG K. A popular approach for mapping sequences in one language to sequences in another language is to use neural sequence-to-sequence (seq2seq) models. […] In neural sequence-to-sequence models, generally RNNs are used to encode the input and to predict the output tokens”).
Bennett et al. in combination with Monti et al. and George He and  Chakraborty et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett et al. in combination with Monti et al. and George He to incorporate the teachings of  Chakraborty et al. of using a deep neural network based on sequence-to-sequence modeling which provides benefits of having proven to be useful to encode the input and to predict the output tokens(4.3.1 Translation Models of Chakraborty et al. ).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
07/30/2022